Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/319,048 filed on 05/12/2021.
           Claims 1-20 are pending in the application.

Priority
3.      Acknowledgment is made of Applicant's claim for domestic priority under 35 U.S.C. 119 (e) to Provisional Application No.: 63/023,357 filed on 05/12/2020. 


Claim Objections
4.     Claims 12-14, 16 and 20 are objected to because of the following informalities:          Claims 12-14, 16 and 20 recite limitation “The method of claim 10” that is dependent claims of method claim 11. For the purpose of examination this will be treated as a typographical error and “10” interpreted as “11”. Appropriate correction is required.
         Claim 15 is objected to because of the following informalities: Claim 15 recites limitation “The method of claim 1” that is dependent claim of method claim 11. For the purpose of examination this will be treated as a typographical error and “1” interpreted as “11”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.       Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman et al. (US 2020/0037035 A1).
          Regarding Claim 1, Kaufman teaches an apparatus for multi-cast streaming ([paragraph 0023, 0045] describes a system (e.g. an apparatus) for multicast media services), 
        the apparatus comprising: at least one gateway; the at least one gateway being configured to multicast a plurality of digital media files ([paragraph 0028, 0045, 0048, 0082] describes the system includes gateway being configured to multicast media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files));

     at least command-and-control center communicatively coupled to the at least one middleware server and to the at least one gateway ([paragraph 0038, 0047-0048] describes network devices Mobility Management Entity control node (e.g. command-and-control center) connected to the gateway and the server (e.g. one middleware server)), 
    the at least command-and-control center monitoring and controlling the multicast of the plurality of digital media files ([paragraph 0028, 0038, 0048] describes network devices Mobility Management Entity control node (e.g. command-and-control center) observing and controlling media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files)); 
     and at least one mobile device communicatively coupled to the at least one gateway, wherein the multicast stream of digital media is transmitted from the at least one gateway to the at least one mobile device via a cellular network ([paragraph 0045, 0048, 0055, 0152] describes mobile endpoint device connected to the gateway and gateway transmitting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content 

      Regarding Claim 2, Kaufman teaches the apparatus wherein the at least one gateway comprises a plurality of gateways ([paragraph 0045, 0055] describes system includes gateways).

     Regarding Claim 3, Kaufman teaches the apparatus wherein the at least one mobile device comprises a plurality of cellular telephones and tablets ([paragraph 0043, 0074] describes mobile endpoint devices includes a cellular telephone, a smartphone, a tablet computing device, a laptop computer, a pair of computing glasses, a wireless enabled wristwatch, tablets or any other cellular-capable mobile telephony and computing device).

     Regarding Claim 4, Kaufman teaches the apparatus further comprising an eNodeB, the eNodeB being communicatively coupled to the at least one command-and-control center and to the at least one middleware server ([paragraph 0048-0050] describes eNodeB is connected to the Mobility Management Entity control node (e.g. command-and-control center) and the server (e.g. one middleware server)).
  
     Regarding Claim 5, Kaufman teaches the apparatus wherein the multicast stream of digital media comprises a multicast stream of digital media selected based on the demographics of the population within the transmission footprint of the at least one 
    Regarding Claim 6, Kaufman teaches the apparatus wherein the at least one middleware server comprises: a processor; a memory coupled to the processor; an operating system residing in the memory ([paragraph 0052, 0134-0135, 0144] describes the server (e.g. one middleware server) comprising a processor and a memory coupled to the processor and an operating system); 
     a streaming application residing in the memory ([paragraph 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) resides in memory),
    the streaming application being executed by the operating system and wherein the streaming application is configured to receive the plurality of digital media files from the command-and-control center and cause the plurality of digital media files to be transmitted to the at least one mobile device ([paragraph 0023-0025, 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) executed by the operating system and numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) is configured to receive multicast streaming media 

     Regarding Claim 10, Kaufman teaches the apparatus further comprising a downloadable mobile application installed on the at least one mobile device, the downloadable mobile application providing for customization of the plurality of digital media files based on user preferences, social media groups, and demographics of media consumers living and working in the transmission footprint of the gateway ([paragraph 0026-0027, 0081-0082, 0122 ] describes downloadable mobile application providing a precise, controlled, and customizable experience to a user where existing and/or variable factors including location, network, system, demand, trend, and other factors includes user preference data can be obtained from user profiles. User profiles can include user input data, such as menu item selections, age, gender, group associations, e.g., affinity groups, self-identified likes and/or dislikes, educational background, profession, address, social media friends, past viewing history, DVR recording of past, present and/or future programming,  demographic region where users living and geographic area of subscribers, customers, and or users (e.g. population)addresses  within a specific transmission coverage area (e.g. footprint)).

     Regarding Claim 11, Kaufman teaches a method for multi-cast streaming ([paragraph 0023, 0045] describes a method for multicast media services), 

    the at least one cellular transmission tower being communicatively coupled to at least one middleware server ([paragraph 0038, 0045, 0047-0048] describes cell site (e.g. cellular transmission tower) connected to a server (e.g. one middleware server)), 
   the at least one middleware server storing a plurality of digital media files ([paragraph 0028, 0045, 0052, 0053] describes server (e.g. one middleware server) storing media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files)); 
   and multicasting the plurality of digital media files to at least one mobile device communicatively coupled to the at least one gateway, wherein the digital media files are transmitted from the at least one cellular transmission tower to the at least one mobile device via a cellular network ([paragraph 0045, 0048, 0055, 0152] describes mobile endpoint device connected to gateway and cell site (e.g. cellular transmission tower) includes the gateway and gateway is transmitting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to the mobile endpoint device via a cellular network).

Regarding Claim 12, Kaufman teaches the method wherein the at least one cellular transmission tower comprises a plurality of gateways ([paragraph 0045, 0048, 0055] describes cell site (e.g. cellular transmission tower) includes gateways).

      Regarding claims 13-14, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

       Regarding Claim 15, Kaufman teaches the method wherein the step of multicasting the plurality of digital media files to at least one mobile device communicatively coupled to the at least one gateway comprises the step of multicasting the plurality of digital media files based on the demographics of the population within the transmission footprint of the at least one cellular transmission tower ([paragraph 0048-- 0052] describes gateway designated to serve and administer specific transmission coverage area (e.g. footprint) and gateway selecting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) geographic area of subscribers, customers, and or users (e.g. population) within a specific transmission coverage area (e.g. footprint) of the cell site (e.g. cellular transmission tower)).

   Regarding Claim 16, Kaufman teaches the method wherein the at one cellular transmission tower further comprises a middleware server ([paragraph 0045, 0047-
      middleware server comprising: a processor; a memory coupled to the processor; an operating system residing in the memory ([paragraph 0052, 0134-0135, 0144] describes the server (e.g. one middleware server) comprising a processor and a memory coupled to the processor and an operating system); 
     a streaming application residing in the memory ([paragraph 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) resides in memory),
    the streaming application being executed by the operating system and wherein the streaming application is configured to receive the plurality of digital media files from the command-and-control center and cause the plurality of digital media files to be transmitted to the at least one mobile device ([paragraph 0023-0025, 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) executed by the operating system and numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) is configured to receive multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to be transmitted to the mobile endpoint device).

    Regarding claim 20, this claim contains limitations found within that of claim 10 and the same rationale to rejection is used.
Claim Rejections - 35 USC § 103
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.     Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2020/0037035 A1); and further in view of Bachet et al. (US 2009/0300673 A1).
        Regarding Claim 7, Kaufman fails to teach the apparatus further comprising at least one carousel residing in the memory, the at least one carousel being configured to 
       However, Bachet teaches the apparatus further comprising at least one carousel residing in the memory, the at least one carousel being configured to synchronize the digital content between the at least one middleware server and the at least one mobile device ([paragraph 0273-0274, 0291, 0338, 0419-0420] describes application carousel is configured to synchronize the content between server (e.g. the middleware server) and any requesting device (e.g. mobile device)).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman to include carousel being configured to synchronize the digital content between the at least one middleware server and the at least one mobile device as taught by Bachet. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman in the Bachet system in order to distribution of video content among subscribers ([paragraph 0002] in Bachet).

     Regarding Claim 8, the combination of Kaufman and Bachet teaches the apparatus wherein the at least one carousel further comprises a data filter, the data filter providing information for synchronization of the plurality of digital media files between the at least one middleware server and a mobile application on the at least one mobile device ([paragraph 0272-0274, 0291, 0338, 0419-0420] describes application carousel includes data filtering which provides synchronization of media stream content between 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman to include data filter providing information for synchronization of the plurality of digital media files between the at least one middleware server and a mobile application on the at least one mobile device as taught by Bachet. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman in the Bachet system in order to provide data filtering process in real time ([paragraph 0419] in Bachet).

     Regarding claims 17-18, these claims contain limitations found within that of claims 7-8 and the same rationale to rejections are used.

9.     Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2020/0037035 A1); in view of Bachet et al. (US 20090300673 A1); and further in view of Hasek et al. (US 20080201748 A1).
         Regarding Claim 9, Kaufman and Bachet fails to teach the apparatus further comprising a carousel key that is configured to encrypt or decrypt the plurality of digital media files.
        However, Hasek teaches the apparatus further comprising a carousel key that is configured to encrypt or decrypt the plurality of digital media files ([paragraph 0055, 0168, 0182] describes a carousel key that is configured to encrypt media streams).


      Regarding claim 19, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Guim Bernat et al., US 2021/0144517 A1, methods, systems, and use cases for multi-entity (e.g., multi-tenant) edge computing deployments are disclosed.
.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459